DANIEL WOLLSCHLAGER
Supplemental Executive Retirement Agreement
Exhibit 10.2
FENTURA FINANCIAL, INC.
INCENTIVE SUPPLEMENTAL EXECUTIVE RETIREMENT
FOR DANIEL WOLLSCHLAGER
     This SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT (the “Agreement”) is
adopted this October 24, 2008, (the “Effective Date”), by and among FENTURA
FINANCIAL, INC., a Michigan corporation (the “Company”), and DANIEL WOLLSCHLAGER
(the “Executive”).
INTRODUCTION
     The purpose of this Agreement is to provide specified benefits to the
Executive, a member of a select group of management or highly compensated
employees who contribute materially to the continued growth, development, and
future business success of the Company and its Affiliates. This Agreement shall
be unfunded for tax purposes and for purposes of Title I of the Employee
Retirement Income Security Act of 1974 (“ERISA”), as amended from time to time.
Article 1
Definitions
     Whenever used in this Agreement, the following words and phrases shall have
the meanings specified:

1.1   “Affiliate” means any company which is a member of the Controlled Group.  
1.2   “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined pursuant to Article 4.   1.3   Beneficiary Designation Form” means
the form established from time to time by the Plan Administrator that the
Executive completes, signs, and returns to the Plan Administrator to designate
one or more Beneficiaries.   1.4   “Board” means the Board of Directors of the
Company as from time to time constituted.   1.5   “Code” means the Internal
Revenue Code of 1986, as amended.   1.6   “Company” means Fentura Financial,
Inc., a registered bank holding company under the Bank Holding Company Act of
1956, as amended.   1.7   “Disability” means Executive (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Company and its Affiliates. Medical determination of Disability
may be made by either the Social Security Administration or by the provider of
an

11



--------------------------------------------------------------------------------



 



DANIEL WOLLSCHLAGER
Supplemental Executive Retirement Agreement

    accident or health plan covering employees of the Company and its
Affiliates. Upon the request of the Plan Administrator, the Executive must
submit proof to the Plan Administrator of Social Security Administration’s or
the provider’s determination.   1.8   “Effective Date” means October 24, 2008.  
1.9   “Good Reason” means the occurrence of any of the following: (i) a material
diminution of the Executive’s duties, responsibilities, or authority with the
Company or its Affiliates or a change adverse to Executive in Executive’s
reporting responsibilities, titles, terms of employment (including bonus,
compensation, fringe benefits and vacation entitlement) or (ii) the Company or
its Affiliates requiring Executive to be based anywhere other than within fifty
(50) miles of his present office location, or (iii) a material breach of this
Agreement including the failure by the Company to obtain the assumption of this
Agreement as contemplated in Section 9.7 hereof. Upon the occurrence of any
event referenced above, Executive shall, within ninety (90) of any occurrence,
provide the Company notice of the existence of the condition. Upon receiving
notice, the Company shall have no more than thirty (30) days to remedy the
condition. Executive shall have two years from the date of the initial existence
of a violation of one of the above events to terminate his employment under this
section.   1.10   “Plan Administrator” means the plan administrator described in
Article 6.   1.11   “Plan Year” means the calendar year.   1.12   “Separation
from Service” means the termination of the Executive’s employment with the
Company and its Affiliates for reasons other than death or Disability. Whether a
Separation from Service takes place is determined by the Plan Administrator
based on the facts and circumstances surrounding the termination of the
Executive’s employment and whether the Company and its Affiliates and the
Executive intended for the Executive to provide significant services for the
Company or its Affiliates following such termination. A termination of
employment will be presumed to constitute a Separation from Service if the
Executive continues to provide services as an employee of the Company or its
Affiliates in an annualized amount that is less than twenty percent (20%) of the
services rendered, on average, during the immediately preceding three full
calendar years of employment (or, if employed less than three years, such lesser
period).       The Executive will be presumed to have not incurred a Separation
from Service if the Executive continues to provide services to the Company or
its Affiliates in an annualized amount that is fifty percent (50%) or more of
the services rendered, on average, during the immediately preceding three full
calendar years of employment (or if employed less than three years, such lesser
period) and the annual remuneration for such services is fifty percent (50%).  
    A Separation from Service will not have occurred if immediately following
the Executive’s termination of employment, the Executive becomes an employee of
(i) the Company, or (ii) any member of the Controlled Group.   1.13   “Specified
Employee” means a key employee (as defined in Section 416(i) of the Code without
regard to paragraph 5 thereof) of the Company or its Affiliates if any stock of
the Company is publicly traded on an established securities market or otherwise.

12



--------------------------------------------------------------------------------



 



DANIEL WOLLSCHLAGER
Supplemental Executive Retirement Agreement

1.14   “Termination for Cause” has that meaning set forth in Article 5.   1.15  
“Controlled Group” means the group consisting of each corporation that is a
member of a controlled group of corporations, as defined in Code Section 414(b),
of which the Company is a member; each trade or business, whether or not
incorporated, under common control, as defined in Code Section 414(c), of or
with the Company; each member of an affiliated service group, as defined in Code
Section 414(m), of which the Company is a member; and any other entity that is
considered pursuant to Code Section 414(o) to be a member of a controlled group
of corporations of which the Company is a member.

Article 2
Distributions During Lifetime

2.1   Benefit. Provided that the Executive remains employed by the Company or an
Affiliate, upon each of the first five anniversaries of Executive’s date of
hire, October 20, 2008, Executive shall earn a benefit equal to $35,000.00, so
that on the 5th anniversary, October 20, 2013, Executive shall be entitled to a
benefit equal to $175,000.00. Except as otherwise provided in Section 2.2 of
this Agreement, the portion of the $175,000.00 benefit that exceeds the amount
of the benefit the Executive has earned under this Section 2.1 shall be subject
to a substantial risk of forfeiture, as defined in Treas. Reg. 1.409A-1(d). The
following chart summarizes the Executive’s benefit as of his Separation from
Service after the first five anniversaries of his date of hire:

      Date of Separation from Service   Amount of Benefit
Prior to 10/20/2009
  $0
After 10/20/2009 and prior to 10/20/2010
  $35,000
After 10/20/2010 and prior to 10/20/2011
  $70,000
After 10/20/2011 and prior to 10/20/2012
  $105,000
After 10/20/2012 and prior to 10/20/2013
  $140,000
After 10/20/2013
  $175,000

  2.1.1   Distribution of Benefit. The Company shall distribute the benefit to
the Executive in a lump sum payment within 60 days following the earlier of
(i) the date of the Executive’s Separation from Service; or (ii) the 5th
anniversary of Executive’s date of hire, October 20, 2013.

2.2.   Early Termination Benefit. If the Company terminates Executive’s
employment without Cause or the Executive terminates his employment for Good
Reason, in either case resulting in the Executive’s Separation from Service,
then the Company shall be deemed to have waived the requirement contained in
Section 2.1 that Executive continue to remain employed and Executive shall be
entitled to a benefit equal to $175,000 in lieu of any other benefit under this
Article. Such benefit shall be paid at the same time and in the same form as
specified in Section 2.1.1 of this Agreement.

2.3   Disability Benefit. If the Executive’s Disability results in Separation
from Service prior to the 5th Anniversary of Executive’s date of hire,
October 20, 2013, the Company shall distribute to the Executive the benefit
earned as of the date of Executive’s Separation from Service as described in

13



--------------------------------------------------------------------------------



 



DANIEL WOLLSCHLAGER
Supplemental Executive Retirement Agreement

    this Section 2.3.1 in lieu of any other benefit under this Article.

  2.3.1   Amount of Benefit. The following chart summarizes the Executive’s
benefit as of his Separation from Service after the first five anniversaries of
his date of hire:

      Date of Separation from Service   Amount of Benefit
Prior to 10/20/2009
  $0
After 10/20/2009 and prior to 10/20/2010
  $35,000
After 10/20/2010 and prior to 10/20/2011
  $70,000
After 10/20/2011 and prior to 10/20/2012
  $105,000
After 10/20/2012 and prior to 10/20/2013
  $140,000
After 10/20/2013
  $175,000

  2.3.2   Distribution of Benefit. The Company shall distribute the benefit to
the Executive in a lump sum payment within 60 days following Separation from
Service.

2.4   Restriction on Timing of Distribution.  Notwithstanding any provision of
this Agreement to the contrary, if the Executive is considered a Specified
Employee at Separation from Service under such procedures as established by the
Company in accordance with Section 409A of the Code, benefit distributions that
are made upon Separation from Service may not, to the extent required by
Section 409A of the Code, commence earlier than six (6) months after the date of
such Separation from Service. Therefore, in the event this Section 2.5 is
applicable to the Executive, any distribution or series of distributions to be
made due to a Separation from Service shall commence no earlier than the first
day of the seventh month following the Separation from Service, provided that to
the extent permitted by Section 409A of the Code, only payments scheduled to be
paid during the first six (6) months after the date of such Separation
from Service shall be delayed and such delayed payments shall be paid in a
single sum on the first day of the seventh month following the date of
such Separation from Service.

2.5   Distributions Upon Income Inclusion Under Section 409A of the Code. Upon
the inclusion of any portion of the Accrued Benefit into the Executive’s income
as a result of the failure of this Agreement to comply with the requirements of
Section 409A of the Code, the Company shall distribute such portion of the
vested Accrued Benefit to the Executive in a single lump sum as soon as is
administratively practicable following the discovery of such failure.

Article 3
Distribution at Death

3.1   Death During Active Service. If the Executive dies while in the active
service of the Company, prior to the 5th Anniversary of Executive’s date of
hire, October 20, 2013, the Company shall distribute to the Beneficiary the
benefit described in this Section 3.1. This benefit shall be distributed in lieu
of the benefits under Article 2.

  3.1.1   Amount of Benefit. The benefit under this Section 3.1 is $175,000.00.
    3.1.2   Distribution of Benefit. The Company shall distribute the benefit to
the Beneficiary in a lump sum payment within 60 days of Separation from Service.

14



--------------------------------------------------------------------------------



 



DANIEL WOLLSCHLAGER
Supplemental Executive Retirement Agreement

3.2   Death During Distribution of a Benefit. If the Executive dies after any
benefit distributions have commenced under this Agreement but before receiving
all such distributions, the Company shall distribute to the Beneficiary the
remaining benefits at the same time and in the same amounts they would have been
distributed to the Executive had the Executive survived.

3.3   Death After Separation from Service But Before Benefit Distributions
Commence. If the Executive is entitled to benefit distributions under this
Agreement, but dies prior to the commencement of said benefit distributions, the
Company shall distribute to the Beneficiary the same benefits that the Executive
was entitled to prior to death except that the benefit distributions shall
commence within thirty (30) days following receipt by the Company of the
Executive’s death certificate.

Article 4
Beneficiaries

4.1   Beneficiary. The Executive shall have the right, at any time, to designate
a Beneficiary(ies) to receive any benefit distributions under this Agreement to
a Beneficiary upon the death of the Executive. The Beneficiary designated under
this Agreement may be the same as or different from the beneficiary designation
under any other plan of the Company in which the Executive participates.

4.2   Beneficiary Designation: Change. The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form, and
delivering it to the Plan Administrator or its designated agent. The Executive’s
beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Executive shall have the right to
change a Beneficiary by completing, signing and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator prior to the Executive’s death.

4.3   Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

4.4   No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be made to the
personal representative of the Executive’s estate.

4.5   Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of

15



--------------------------------------------------------------------------------



 



DANIEL WOLLSCHLAGER
Supplemental Executive Retirement Agreement

    incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any distribution of a benefit shall be a
distribution for the account of the Executive and the Executive’s Beneficiary,
as the case may be, and shall be a complete discharge of any liability under the
Agreement for such distribution amount.

Article 5
General Limitations

5.1   Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not distribute any benefit under this Agreement
if Executive’s service is terminated by the Board for:

  (a)   Gross negligence or gross neglect of duties to the Company or its
Affiliates; or     (b)   Conviction of a felony or of a gross misdemeanor
involving moral turpitude in connection with the Executive’s employment with the
Company or its Affiliates; or     (c)   Fraud, disloyalty, dishonesty or willful
violation of any law or significant policy committed in connection with the
Executive’s employment and resulting in a material adverse effect on the Company
or its Affiliates.

5.2   Suicide or Misstatement. No benefits shall be distributed if the Executive
commits suicide within two years after the Effective Date of this Agreement, or
if an insurance company which issued a life insurance policy covering the
Executive and owned by the Company denies coverage (i) for material
misstatements of fact made by the Executive on an application for such life
insurance, or (ii) for any other reason.

5.3   Removal. Notwithstanding any provision of this Agreement to the contrary,
the Company shall not distribute any benefit under this Agreement if the
Executive is subject to a final removal or prohibition order issued by an
appropriate federal banking agency pursuant to Section 8(e) of the Federal
Deposit Insurance Act.

5.4   Forfeiture. In the event the Plan Administrator determines that the
Executive has violated the Shareholder Protection Agreement, a copy of which is
attached, the Executive shall forfeit the right to any benefits that have not
yet been paid to Executive under this Agreement.

Article 6
Administration of Agreement

6.1   Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Plan Administrator shall also have the
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Agreement and
(ii) decide or resolve any and all questions including interpretations of this
Agreement, as may arise in connection with the Agreement.

6.2   Agents. In the administration of this Agreement, the Plan Administrator
may employ agents and delegate to them such administrative duties as it sees
fit, (including acting through a duly appointed

16



--------------------------------------------------------------------------------



 



DANIEL WOLLSCHLAGER
Supplemental Executive Retirement Agreement
        representative), and may from time to time consult with counsel who may
be counsel to the Company.

6.3   Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement.

6.4   Indemnity of Plan Administrator. The Company shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.

6.5   Bank Information. To enable the Plan Administrator to perform its
functions, the Company shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Separation from Service of the Executive, and
such other pertinent information as the Plan Administrator may reasonably
require.

6.6   Annual Statement. The Plan Administrator shall provide to the Executive,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the benefits to be distributed under this Agreement.

Article 7
Claims And Review Procedures

7.1   Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

  7.1.1   Initiation – Written Claim. The claimant initiates a claim by
submitting to the Plan Administrator a written claim for the benefits.     7.1.2
  Timing of Plan Administrator Response. The Plan Administrator shall respond to
such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.     7.1.3   Notice of
Decision. If the Plan Administrator denies part or all of the claim, the Plan
Administrator shall notify the claimant in writing of such denial. The Plan
Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:

  (a)   The specific reasons for the denial;     (b)   A reference to the
specific provisions of the Agreement on which the denial is based;

17



--------------------------------------------------------------------------------



 



DANIEL WOLLSCHLAGER
Supplemental Executive Retirement Agreement

  (c)   A description of any additional information or material necessary for
the claimant to perfect the claim and an explanation of why it is needed;    
(d)   An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and     (e)   A statement of the claimant’s right
to bring a civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

7.2   Review Procedure. If the Plan Administrator denies part or all of the
claim, the claimant shall have the opportunity for a full and fair review by the
Board of the denial, as follows:

  7.2.1   Initiation – Written Request. To initiate the review, the claimant,
within 60 days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.     7.2.2  
Additional Submissions – Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.     7.2.3  
Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.     7.2.4   Timing of Plan
Administrator Response. The Plan Administrator shall respond in writing to such
claimant within 60 days after receiving the request for review. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 60 days by notifying the claimant in writing, prior to the end of
the initial 60-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.     7.2.5   Notice of
Decision. The Plan Administrator shall notify the claimant in writing of its
decision on review. The Plan Administrator shall write the notification in a
manner calculated to be understood by the claimant. The notification shall set
forth:

  (a)   The specific reasons for the denial;     (b)   A reference to the
specific provisions of the Agreement on which the denial is based;     (c)   A
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and     (d)   A statement of the claimant’s right
to bring a civil action under ERISA Section 502(a).

18



--------------------------------------------------------------------------------



 



DANIEL WOLLSCHLAGER
Supplemental Executive Retirement Agreement
Article 8
Amendments and Termination

8.1   Amendments. This Agreement may be amended only by a written agreement
signed by the Company and the Executive. However, the Company may unilaterally
amend this Agreement to conform with written directives to the Company from its
auditors or banking regulators, in either case, to comply with applicable law,
including, without limitation, Section 409A of the Code and any and all
regulations and guidance promulgated thereunder.

8.2   Plan Termination Generally. The Company may unilaterally terminate this
Agreement at any time. In the event of such termination, the Company shall be
deemed to have waived the requirement contained in Section 2.1 that Executive
continue to remain employed with the Company or an Affiliate and Executive shall
be entitled to a benefit equal to $175,000. Except as provided in Section 8.3,
the termination of this Agreement shall not cause a distribution of benefits
under this Agreement. Rather, upon such termination benefit distributions will
be made at the earliest distribution event permitted under Article 2 or
Article 3.

8.3   Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 8.2, distributions following termination of the Agreement
shall be made in the same time and manner specified in the Agreement except to
the extent provided by Code Section 409A and the final regulations thereunder,
including, not by way of limitation, Treas. Reg. §1.409A-3(j)(4)(ix)(A)-(D).

Article 9
Miscellaneous

9.1   Binding Effect. This Agreement shall bind the Executive and the Company,
and their beneficiaries, survivors, executors, administrators and transferees.

9.2   No Guarantee of Employment. This Agreement is not a contract for
employment. It does not give the Executive the right to remain as an employee of
the Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

9.3   Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

9.4   Tax Withholding and Reporting. The Company shall withhold any taxes that
are required to be withheld, including but not limited to taxes owed under
Section 409A of the Code and regulations thereunder, from the benefits provided
under this Agreement. Executive acknowledges that the Company’s sole liability
regarding taxes is to forward any amounts withheld to the appropriate taxing
authority(ies). Further, the Company shall satisfy all applicable reporting
requirements, including those under Section 409A of the Code and regulations
thereunder.

9.5   Applicable Law. The Agreement and all rights hereunder shall be governed
by the laws of the State of Michigan, except to the extent preempted by the laws
of the United States of America.

19



--------------------------------------------------------------------------------



 



DANIEL WOLLSCHLAGER
Supplemental Executive Retirement Agreement

9.6   Unfunded Arrangement. The Executive and Beneficiary are general unsecured
creditors of the Company for the distribution of benefits under this Agreement.
The benefits represent the mere promise by the Company to distribute such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Executive’s life or other
informal funding asset is a general asset of the Company to which the Executive
and Beneficiary have no preferred or secured claim.

9.7   Reorganization. The Company shall not merge or consolidate into or with
another corporation, or reorganize, or sell substantially all of its assets to
another bank, firm, or person unless such succeeding or continuing bank, firm,
or person agrees to assume and discharge the obligations of the Company under
this Agreement. Upon the occurrence of such event, the term “Company” as used in
this Agreement shall be deemed to refer to the successor or survivor
corporation.

9.8   Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Executive as to the subject matter hereof. This Agreement is
rescinds and replaces the Prior Agreement. No rights are granted to the
Executive by virtue of this Agreement other than those specifically set forth
herein.

9.9   Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

9.10   Alternative Action. In the event it shall become impossible for the
Company or the Plan Administrator to perform any act required by this Agreement,
the Company or Plan Administrator may in its discretion perform such alternative
act as most nearly carries out the intent and purpose of this Agreement and is
in the best interests of the Company.

9.11   Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any of its
provisions.

9.12   Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal and invalid provision has never been inserted herein.

9.13   Notice. Any notice or filing required or permitted to be given to the
Company or Plan Administrator under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, to the
address below:

Fentura Financial, Inc.
 
175 North Leroy Street
 
Fenton, MI 48430
 

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

    Any notice or filing required or permitted to be given to the Executive
under this Agreement shall be sufficient if in writing and hand-delivered, or
sent by mail, to the last known address of the Executive.

20



--------------------------------------------------------------------------------



 



DANIEL WOLLSCHLAGER
Supplemental Executive Retirement Agreement

9.14   Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement.

9.15   Rescissions. Any modification to the terms of this Agreement that would
inadvertently result in an additional tax liability on the part of the
Executive, shall have no effect to the extent the change in the terms of the
plan is rescinded by the earlier of a date before the right is exercised (if the
change grants a discretionary right) and the last day of the calendar year
during which such change occurred.

9.16   Transfer of Employment. Executive shall not transfer employment to the
Company or another member of the Controlled Group unless such successor employer
of the Executive agrees to assume and discharge the obligations of the Company
under this Agreement. Upon the occurrence of such a transfer, the term “Company”
as used in this Agreement shall be deemed to refer to the successor employer of
the Executive.

21



--------------------------------------------------------------------------------



 



DANIEL WOLLSCHLAGER
Supplemental Executive Retirement Agreement
     IN WITNESS WHEREOF, the Executive and a duly authorized representative of
the Company have signed this Agreement.

              EXECUTIVE:       COMPANY:
 
                    FENTURA FINANCIAL, INC.
 
           
/s/ Daniel Wollschlager
      By   /s/ Donald Grill
 
           
Daniel Wollschlager
          Donald Grill
 
      Title   President and CEO

22



--------------------------------------------------------------------------------



 



Supplemental Executive Retirement Agreement
BENEFICIARY DESIGNATION FORM
{     } New Designation
{     } Change in Designation
I,                                                             , designate the
following as Beneficiary under the Agreement:



     
Primary:
     
 
  —%
 
   
 
  —%
 
   
 
 
 
Contingent:
     
 
  —%
 
   
 
  —%

Notes:

  •   Please PRINT CLEARLY or TYPE the names of the beneficiaries.     •   To
name a trust as Beneficiary, please provide the name of the trustee(s) and the
exact name and date of the trust agreement.     •   To name your estate as
Beneficiary, please write “Estate of _[your name]_”.     •   Be aware that none
of the contingent beneficiaries will receive anything unless ALL of the primary
beneficiaries predecease you.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.

                   
Name:
               
 
               
 
               
Signature:
          Date:    
 
               

Received by the Plan Administrator this ___day of ___, 2___
By:                                                             
Title:                                                             

 